Citation Nr: 0019654	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for right breast cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Edward Walls, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972 and from January 1991 to December 1991.  Her 
appeal comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDING OF FACT

The veteran has not submitted any competent medical evidence 
that her right breast cancer has a nexus or relationship to 
active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for right 
breast cancer is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the issue on 
appeal has been characterized by the RO and the veteran's 
representative as whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a condition of the right breast.  However, for 
the following reasons, the Board believes that the issue on 
appeal is most appropriately characterized as entitlement to 
service connection for right breast cancer.  In February 1993 
and July 1994, the RO denied the veteran of service 
connection for mammogram abnormalities and for a condition of 
the right breast, shown to be fibrocystic disease.  The RO 
did not discuss service connection for breast cancer, as this 
condition had not yet been diagnosed.  In May 1997, the 
veteran was diagnosed with cancer.  In July 1997, the RO 
denied reopening the veteran's claim for condition of the 
right breast, but discussed the veteran's mastectomy due to 
breast cancer.  Prior to this decision, the RO had not 
previously denied service connection for breast cancer.  
Thus, the Board is of the opinion that the issue is not 
whether the veteran has submitted new and material evidence 
to reopen such a claim, but rather, entitlement to service 
connection for right breast cancer.

The veteran and her representative are claiming nodules in 
her right breast identified during service essentially were a 
manifestation of, or cause of, the later diagnosed cancer.  
In the alternative, it is asserted that a military doctor 
prescribed a hormone replacement drug (Premarin) during her 
second period of active service, and that this drug caused 
her right breast cancer.  In this regard, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  In 
addition, certain chronic diseases, such as a malignant 
tumor, may be presumed to have been incurred during service 
if they become manifest to a compensable degree within one 
year after separation from active duty.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Service medical records show that the veteran underwent a 
bilateral oophorectomy to remove her ovaries in October 1991 
during her second period of active service.  The veteran 
stated in her February 1998 RO hearing that a military doctor 
prescribed to her a hormone replacement drug (Premarin) after 
the October 1991 oophorectomy.  Medical records dated August 
1991 show the veteran had very dense breasts and a 
questionable small nodule at the right axilla.

Post-service medical records confirm that the veteran was 
treated with Premarin, that she had fibrocystic breast 
disease, and that she was diagnosed in 1997 with cancer, 
precipitating a modified radical mastectomy of the right 
breast and surrounding tissues.  Mammograms in June 1992, May 
1993, and May 1995 did not reveal any significant 
abnormalities, although examiners noted dense nodular 
glandular tissue in both breasts.

The veteran stated in her February 1998 RO hearing that a 
physician advised her to stop taking the hormone replacement 
drug (Premarin) after her diagnosis for cancer because the 
drug could help the cancer cells grow.  However, the record 
does not reflect competent medical evidence supporting the 
veteran's theories that the drug or the nodules identified 
during service caused her right breast cancer.  The Board 
notes that the veteran submitted medical literature from the 
American Cancer Society that states, in summary, estrogen 
users are more likely to develop breast cancer than women who 
have never used hormones.  Despite the propensity of estrogen 
users to develop breast cancer, there is no medical evidence 
in the record that the hormone replacement drug (Premarin) 
caused this veteran's breast cancer.  In fact, the Board sent 
the claims file to a VA examiner in December 1999 to 
ascertain if it was at least as likely as not that the 
veteran's use of the drug Premarin had caused her breast 
cancer, and he indicated in February 2000 that it was not 
likely that there was an etiological relationship.  The 
examiner further stated that a tiny nodule found at the right 
axillary area in August 1991 was not likely related to her 
diagnosis of breast cancer, especially because they were in 
different areas of the breast.  Thus, in addition to the fact 
that there is no competent medical evidence of an etiological 
relationship to active service, the record contains an 
opinion against the veteran's claim.

In summary, the veteran's claim must be denied as not well 
grounded on the basis that there is no competent medical 
evidence which demonstrates a nexus or relationship between 
her right breast cancer and service.  While the veteran 
clearly believes that the breast cancer is related to 
service, the veteran, as a lay person is not competent to 
offer an opinion that requires medical expertise, such as the 
underlying cause of her breast cancer.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board does 
acknowledge that the veteran has submitted medical treatise 
evidence in support of her claim.  However, "[g]enerally an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' to well ground the 
claim.  Sacks v. West, 11Vet. App. 314, 317 (1998) (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that 
medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
requirements of medical evidence of nexus to well-ground 
claim.)  Medical treatise evidence, however, can provide 
important support when combined with an opinion of a medical 
professional."  Mattern v. West, 12 Vet. App. 222, 228 
(1999).

In the absence of competent medical evidence from a medical 
professional of a nexus or relationship between her right 
breast cancer and service the Board finds the claim of 
entitlement to service connection for right breast cancer not 
well grounded.  See 38 U.S.C.A. § 5107(a).  The Board further 
notes that the right breast cancer cannot presumptively 
service connected under 38 U.S.C.A. §§ 1101, 1112, 1113 and 
38 C.F.R. §§ 3.307, 3.309 because the disease did not become 
manifest to degree of 10 percent within one year of her 
separation from active service.

Because the veteran has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist her in 
developing the facts pertinent to his claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to make the veteran's claim well grounded.  
There is therefore no additional duty on the part of the VA 
under 38 U.S.C.A. § 5103(a) to notify the veteran of the 
evidence required to complete her application for service 
connection for the claimed disability.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground her claim and to explain why her current attempt 
fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for right breast cancer is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

